NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted October 25, 2021
                                Decided October 26, 2021

                                         Before

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 20-3262

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Indiana,
                                                  Indianapolis Division.

      v.                                          No. 1:19CR00029-002

TERRENCE STUM,                                    James R. Sweeney II,
     Defendant-Appellant.                         Judge.

                                       ORDER

       Terrence Stum was among 24 defendants charged with participating in a massive
conspiracy to distribute heroin, cocaine, and methamphetamine in Indianapolis,
Indiana. 21 U.S.C. §§ 841(a)(1), 846. He pleaded guilty and was sentenced to 262
months’ imprisonment. Although his plea agreement contains a broad appeal waiver,
Stum filed a notice of appeal. His appointed counsel asserts that the appeal is frivolous
and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Counsel’s brief
explains the nature of the case and raises potential issues that an appeal like this would
be expected to involve. Because his analysis appears thorough, and Stum has not
No. 20-3262                                                                        Page 2

responded to counsel’s motion, see CIR. R. 51(b), we limit our review to the subjects that
counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

      After Stum entered into a written plea agreement, the district court held a
hearing and reviewed the agreement in detail with Stum. Stum was concerned that his
criminal history category for purposes of sentencing might be higher than the parties
had estimated, and the district court informed Stum that he would not have a right to
withdraw his plea if the criminal history was different. Stum expressed his
understanding, and after a full colloquy, the district court accepted his guilty plea.

       After a presentence investigation report was prepared, Stum moved to withdraw
his guilty plea. Stum argued that he had developmental issues that precluded him from
understanding the complexity of the offense (though the issues did not render him
incompetent for a trial) and that he was not involved with the sale of methamphetamine
(though the factual basis for his plea covered Stum’s distribution of methamphetamine).
He also noted the criminal history category was higher than expected. (Another
conviction came to light during the preparation of the presentence investigation report.)
After holding a hearing, the district court denied the motion to withdraw. It concluded
that Stum understood the plea agreement when he entered it, as demonstrated by his
under-oath statements, and that he was not entitled to withdraw his plea based on his
bare denial of personal involvement with methamphetamine or the underestimation of
his criminal history category in the plea agreement. The court ultimately sentenced
Stum to 262 months’ imprisonment (the bottom of the range under the Sentencing
Guidelines), five years’ supervised release, a $2,500 fine, and the forfeiture of cash and
multiple weapons.

        Counsel tells us that he consulted with Stum and confirmed that Stum does not
wish to challenge his guilty plea, so counsel had no cause for discussing whether the
plea was knowing and voluntary. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.
2012). To the extent that counsel discusses the plea colloquy anyway, we agree that the
district court complied with Rule 11 of the Federal Rules of Criminal Procedure and
ensured that the plea was entered knowingly and voluntarily. Further, as counsel
explains, the denial of the motion to withdraw that plea is not subject to attack on
appeal if the appeal waiver, which bars any challenge to the conviction, is enforceable.
See United States v. McGuire, 796 F.3d 712, 715 (7th Cir. 2015).

       On that subject, counsel concludes the appeal waiver is enforceable and,
therefore, forecloses any possible challenge to the conviction. We agree. “[A]n appeal
No. 20-3262                                                                       Page 3

waiver stands or falls with the underlying agreement and plea,” United States v. Nulf,
978 F.3d 504, 506 (7th Cir. 2020), and here, Stum neither wishes to, nor has grounds to,
withdraw his plea. Counsel also correctly rejects any argument that an exception to the
appeal waiver could apply. See id. Specifically, Stum’s 262-month prison sentence is less
than the statutory maximum of life, and the court did not consider any constitutionally
impermissible factors at sentencing. Therefore, the waiver must be enforced.

       As counsel concludes, this also bars any sentencing challenge. In his plea
agreement, Stum “expressly waive[d] [his] right to appeal the sentence imposed in this
case on any ground,” provided that he received a sentence within or below the
guidelines range calculated by the district court. Stum’s 262-month sentence fell at the
bottom of the 262-to-327-month range, so the waiver precludes any appellate argument.
The same is true of the term and conditions of supervised release, the fine, and the
forfeiture, because the appeal waiver extends to “all provisions” of the sentence.

      Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.